Smith, J.,
concurring in result.
The district court noticed its custodial order made in the divorce suit, although the order had not been reviewed on appeal. To sanction the practice the majority opinion modifies: a rule. In the past a district court ordinarily declined to notice its record of a case not then before it. An exception for final orders on appeal is similar to the modification announced today. See, Weiner v. Morgan, 175 Neb. 656, 122 N. W. 2d 871; Schroeder v. Homestead Corp., 163 Neb. 43, 77 N. W. 2d 678; State ex rel. Weasmer v. Manpower of Omaha, Inc., 163 Neb. 529, 80 N. W. 2d 580; Koehn v. Union Fire Ins. Co., 152 Neb. 254, 40 N. W. 2d 874; Johnson v. Marsh, 146 Neb. 257, 19 N. W. 2d 366.
The judicial notice under consideration is simply a substitute for formal proof, and its efficient test is facility of verification. See McCormick on Evidence, § 323, p. 687, and § 327, p. 701. No longer should we demarcate a record of a case before a court from records of other cases in the same court, for one may be verified as easily as another. Interdependency has its place but not in the area of judicial notice. I hope that the new rule, which is adequate for affirmance today, does not circumscribe permissive notice for the future.